Manuel




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2015

                                      No. 04-14-00785-CV

                                      Mary Ann CASTRO,
                                           Appellant

                                                 v.

                                        Manuel CASTRO,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15957
                         Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER

        Appellee’s brief was originally due April 29, 2015. When no brief was filed, this court
notified appellee’s counsel. Ultimately, appellee’s counsel filed a motion to withdraw and a
motion to extend the time for appellee to file his brief. The court granted the motion to withdraw
and the requested extension, making appellee’s brief due June 19, 2015 – fifty-one days from the
original due date. Appellee has now filed a pro se motion to extend time to file his brief, asking
for an additional sixty days to file his brief. We GRANT THE MOTION IN PART AND
DENY IT IN PART. We ORDER appellee to file his brief on or before July 28, 2015, giving
appellee an additional thirty-nine days to file his brief – as opposed to the sixty days requested –
for a total of ninety days from the original due date. Appellee is advised that NO FURTHER
EXTENSIONS OF TIME WILL BE GRANTED WITHOUT WRITTEN PROOF OF
EXTRAORDINARY CIRCUMSTANCES. Appellee is also advised that any brief filed must
comply with Rule 38.1 of the Texas Rules of Appellate Procedure, which can be found on this
court’s website.

      We order the clerk of this court to send a copy of this order to appellant and appellee.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court